        Dated: 5/14/2019




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
 IN RE:                                    )
                                           )      CHAPTER:   13
 STACEY & ERICA TINDALL                    )      CASE NO.:  15-05917
 SSN: XXX-XX-5053/7210                     )      JUDGE:     HARRISON
 217 IVY BEND CIRCLE                       )
 CLARKSVILLE, TN 37043                     )
                                           )
    Debtors.                               )


 AGREED ORDER GRANTING DEBTORS’ MOTION TO SELL VEHICLE, MODIFY PLAN, AND
 INCUR CREDIT AND GRANTING TRUSTEE’S MOTION TO SET ASIDE ORDER OF APRIL 19,
                                   2019


            This matter came before the Court on May 1, 2019 upon the Debtors’ Motion to Sell Vehicle, Modify

 Plan and Incur Credit with the Chapter 13 Trustee’s Objection thereto. The Court had previously entered an

 order granting this application in error (ECF No. 110) as a result of the Debtors’ counsel submitting a

 proposed order prematurely. As evidenced by the signatures of respective counsel below, the parties are in

 agreement to the entry of the following order:

            1.      The Order Granting Debtors’ Motion to Sell Vehicle, Modify Plan and Incur Credit entered

  on April 19, 2019 (ECF No. 110) is hereby set aside.

            2.      The Debtors shall be authorized to sell their 2014 Nissan Altima for $5,188.39. Proceeds

  shall be remitted directly to Insolve Auto Funding c/o Capital Recovery Group, Dept 3403, P.O. Box

  123403, Dallas, TX 75312-3403.

            3.      The lien-holder on the 2014 Nissan Altima, Insolve Auto Funding c/o Capital Recovery

  Group, shall be required to release its lien on the title and to remit same to the buyer, upon receipt of

  payment.

            4.      Insolve Auto Funding c/o Capital Recovery Group shall be granted relief from the automatic

 stay in order that it may proceed with the enforcement of the security interest in its collateral and any proceeds

 thereof.

Case 3:15-bk-05917           Doc 117      Filed 05/15/19 Entered 05/15/19 10:18:46                    Desc Main
                                         Document      Page 1 of 2
         5.       Insolve Auto Funding c/o Capital Recovery Group shall be required to file an Amended

 Claim within ninety (90) days of entry of this order, reducing the remaining balance to $0.00 after processing

 the proceeds from the sale. Payments required pursuant to 11 U.S.C. §1325(a)(5) shall be suspended pending

 the filing of an Amended Proof of Claim. Should an Amended Claim not be timely filed, the claim shall be

 deemed to have been satisfied in full and no other payments shall be paid on the claims.

         6.       The Debtors’ plan payments shall be reduced from $806.00 bi-weekly to $651.00 bi-weekly.

 The plan shall complete over a life of approximately 60 months from confirmation paying general unsecured

 creditors 20%. The base shall be reduced from $152,197.00 to $145,800.00 and the unsecured pool shall

 remain $0.00.

         7.       Debtors shall be authorized pursuant to 11 U.S.C. section 1305(c) to incur credit to finance a

 replacement vehicle with direct monthly payments of no more than $600.00 and a principal balance of no

 more than $25,000.00.

         IT IS SO ORDERED.

                                                        THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED AT
                                                        THE TOP OF THE FIRST PAGE.




 APPROVED FOR ENTRY:


 /s/ Alex Koval
 Alex Koval
 ROTHSCHILD & AUSBROOKS, PLLC.
 Attorney for Debtor(s)
 1222 16th Avenue South, Suite 12
 Nashville, TN 37212
 (615) 242-3996 (telephone)
 (615) 242-2003 (facsimile)
 notice@rothschildbklaw.com


                                                                  Digitally signed by /s/ Henry E. Hildebrand, III
 /s/ Henry E. Hildebrand, III                                     DN: cn=/s/ Henry E. Hildebrand, III, o=Chapter 13 Trustee's Office, ou=Finance (51), email=pleadings@ch13nsh.com, c=US
                                                                  Date: 2019.05.09 08:11:56 -05'00'

 HENRY E. HILDEBRAND, III
 CHAPTER 13 TRUSTEE
 PO Box 340019
 Nashville, TN 37203
                                                                                            This Order has been electronically
 (615) 244-1101 (telephone)                                                                 signed. The Judge's signature and
                                                                                            Court's seal appear at the top of the
 (615) 242-3241 (facsimile)                                                                 first page.
                                                                                            United States Bankruptcy Court.
 pleadings@ch13nsh.com
Case 3:15-bk-05917          Doc 117      Filed 05/15/19 Entered 05/15/19 10:18:46                                                   Desc Main
                                        Document      Page 2 of 2
